DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/21/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (on pages 6 and 7) that one of ordinary skill in the art would not consider replacing the shim assembly 43 of Lusk with sand; Lusk explicitly considers replacing the shim assembly 43 with sand: “after the spreader member has been inserted, it is inflated to force the quadrant baskets against wall 20. It is then deflated and removed and a shim assembly 43 is inserted to hold the baskets 12 permanently in place. Alternatively, after a separator member 63 has been expanded to shift a quadrant basket into contact with inner wall 20, the separator can be exhausted and filled with an incompressible medium, such as sand or shot” [col. 7; lines 33-46]. The word “alternatively” is understood to mean that the sand is inserted instead of a shim assembly 43. Indeed, this is made clear by the fact that the sand serves the same purpose as the shim assembly since it is an “incompressible medium” and therefore permanently holds the two quadrant assemblies in firm contact with the wall 20. The sand would not render Lusk inoperable because Lusk describes the sand as “incompressible”, which is understood to be the operating principle behind the alternative embodiment of the shims as well – the sand is understood to have strength consider replacing the shim assembly 43 with sand, when Lusk explicitly teaches that sand is a suitable alternative to the shim assembly 43.
The Schweitzer reference is relied upon for teaching that the sand of Lusk may be replaced by quartz sand. Applicant does not provide arguments against this combination of references.

Regarding dependent claims 2-18; Applicant has not provided additional arguments with respect to these claims and no additional response is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 8, 9, 11, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusk et al. U.S. Patent No. 4,666,659 in view of Schweitzer et al. U.S. Patent No. 4,935,943.

Regarding claim 1, Lusk discloses a container for radioactive waste comprising: a steel outer wall 21 (“an outer shell 21 preferably formed of 2" stainless steel plate” 
Schweitzer discloses a container for radioactive waste comprising “carbon steel drums lined with lead or concrete” [col. 3; lines 29-32] modified wherein the radiation shielding abilities of the container are improved through the use of quartz sand “to hold respective juxtaposed pairs of the canisters in container 1 in spaced relationship to one another, predetermined spacer means 5 and 6 are disposed… the spacer means 5 and 2)” [col. 5; line 55 – col. 6; line 1] (where SiO2 is quartz). 
Lusk utilizes sand as a spacer for ensuring stable alignment of containers in which radioactive waste is stored, while Schweitzer teaches using quartz sand for the same purpose of ensuring stable alignment of containers in which radioactive waste is stored.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Lusk with the quartz sand of Schweitzer in order to select a composition of the sand spacer material which provides additional radiation shielding qualities so as to maximize the amount of shielding in the container for preventing the escape of harmful radioactive material.

Regarding claim 2, Lusk and Schweitzer disclose the claimed invention except that while Lusk utilizes a sand material as a spacer, and Schweitzer utilizes a quartz sane material as a spacer wherein “for those various applications the materials of the canister walls, their thicknesses, the dimensions of the spaces between them and the chemical, and physical properties of the spacer means or filler materials selected, will be appropriately varied and adjusted” [col. 8; lines 18-23], there is no explicit disclosure that the quartz sand layer has a thickness of at least 2 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize quartz sand in a thickness of at least 2 cm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 3, Lusk discloses that the outer wall 21 comprises a pressure relief valve 40 (“the cask 10 is provided with a suitable drain connection 110 and vent 111” [col. 9; lines 5-7] and Lusk teaches that “After the quadrant baskets have been forced against the inner wall by the separator member, it is deflated and removed” [col. 3; lines 3-5]).

Regarding claim 4, Lusk discloses that the inner vessel 12 is made of stainless steel (“The spacer member is preferably formed of 1/4" stainless steel plate and is configured to form one wall 34 which lies along radial wall 30” [col. 5; lines 24-30] – where figure 3 illustrates that wall 34 is part of a quadrant basket 12).

Regarding claim 5, Lusk discloses the claimed invention except that Lusk does not explicitly disclose that the inner vessel contains either low-level or high-level radioactive waste.
Schweitzer discloses that the vessel is suitable for containing low or high level radioactive waste since Schweitzer discusses that the design improves upon containers 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Lusk with the low or high level radioactive waste of Schweitzer in order to optimize the container for safely storing radioactive waste having a specified radioactivity, regardless of the radiation level of the waste.

Regarding claim 8, Lusk discloses that cover 15 comprises a steel outer wall 70, a steel inner wall 71, and a lead layer 72 between the two steel walls (figure 2 indicates with hash-marks that the cover 15 includes plates 67 and 68 formed of the same material as the steel plates 20 and 21 and “Inner cover member 67 includes a main plate 70 having an outer diameter corresponding to the inner diameter of outer shell 21 

Regarding claim 9, Lusk discloses that the bottom comprises a steel outer wall 23, a steel inner wall 24 and a lead layer 25 between the two steel walls (“The bottom closure 14 comprises an outer plate 23, preferably of 2" stainless steel, which is welded to the bottom edge of outer shell 21. An inner bottom plate 24, preferably of 2" stainless steel, is welded to the lower end of inner tubular member 20. A lead body 25 fills the space between plates 23 and 24 to provide shielding for the bottom of the cask” [col. 4; lines 61-68]).

Regarding claim 11, Lusk discloses an inner rack comprising one or more compartments (formed by the single chamber 26), the vessel 12 arranged in the inner rack (as illustrated in figure 2).

Regarding claim 12, in Lusk, the single chamber 26 is an inner rack comprising a compartment. The inner rack 26 comprises a door 15 giving access to the compartment therein.

Regarding claim 13, Lusk discloses that the inner rack 26 comprises one or more centering means 43.



Regarding claim 15, Lusk discloses that the steel is stainless steel (“an inner tubular member, or shell, 20, preferably formed of 1" stainless steel plate, and an outer shell 21 preferably formed of 2" stainless steel plate” [col. 4; lines 53-55]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusk et al. U.S. Patent No. 4,666,659 in view of Schweitzer et al. U.S. Patent No. 4,935,943 in further view of Singh et al. U.S. PGPUB No. 2008/0031396.

Regarding claim 6, Lusk discloses the claimed invention except that there is no explicit disclosure that the inner vessel 12 is ceramic.
Singh discloses a container for radioactive waste including an inner vessel (formed by plates 55a-c) inside of walls formed by steel and lead (“The top forging 3 is a thick ring-like structure constructed of a gamma radiation absorbing material, such as steel or lead” [0096]), wherein the inner vessel is ceramic (“the plates 55A-C are constructed of a metal ceramic” [0155]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Lusk with the Ceramic material of Singh in order to provide a suitable amount of protection against the radioactive material stored in the inner vessel, thereby maximizing the shielding properties of the container.

Regarding claim 7, Lusk discloses the claimed invention except that Lusk does not explicitly disclose that the inner vessel contains either low-level or high-level radioactive waste.
Schweitzer discloses that the vessel is suitable for containing low or high level radioactive waste since Schweitzer discusses that the design improves upon containers designed for containing only low-level radioactive waste and therefore can contain either low or high level radioactive waste: “The plural canister container of the present invention is readily distinguished from such known types of shorter-term storage containers for low level radwaste materials, and from the prior art types of multiple-layer shipping containers shown, respectively, in the foregoing patents” [col. 3; lines 34-40]. The container of Schweitzer may contain high level radioactive waste material: “In one preferred embodiment of the invention, a corrosion resistant, long-term storage container for isolating high level radioactive waste material is formed by positioning a plurality of sealed corrosion-resistant canisters of different relative sizes within one another, and by disposing spacer means between the juxtaposed canisters to maintain a predetermined, corrosion-inhibiting space between the juxtaposed surfaces of adjacent canisters” [col. 3; lines 60-68].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Lusk with the low or high level radioactive waste of Schweitzer in order to optimize the container for safely storing radioactive waste having a specified radioactivity, regardless of the radiation level of the waste.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusk et al. U.S. Patent No. 4,666,659 in view of Schweitzer et al. U.S. Patent No. 4,935,943 in further view of Singh et al. U.S. PGPUB No. 2018/0122527.

Regarding claim 10, Lusk discloses the claimed invention except that there is no explicit disclosure that the inner vessel comprises a removable cap.
Singh discloses a container 100 for radioactive waste including at least one inner vessel 300 within the container 100 and wherein the vessel 300 comprises a removable cap 301 (as illustrated in figure 2B).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Lusk with the removable caps of Singh in order to provide additional radiation shielding while allowing a user to access individual compartments within the container, thereby separating radioactive waste according to differing levels of radioactivity and allowing for materials to be removed as they become no longer radioactive or as they need transferred to different containers.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusk et al. U.S. Patent No. 4,666,659 in view of Schweitzer et al. U.S. Patent No. 4,935,943 in further view of Farmer et al. U.S. PGPUB No. 2015/0243394.


 Farmer discloses “A process for encapsulating a radioactive object to render the object suitable for shipment and/or storage, and including the steps of preparing a plastic material, causing the plastic material to react with a foaming agent, generating a foaming plastic, encapsulating the radioactive object in the foaming plastic, and allowing the foaming plastic to solidify around the radioactive object to form an impervious coating” [Abstract].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Lusk with the plastic encapsulation process of Farmer in order to enhance the overall shielding capabilities of the container for protecting against radiation emitted by the radioactive materials container within the container.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusk et al. U.S. Patent No. 4,666,659 in view of Schweitzer et al. U.S. Patent No. 4,935,943 in further view of Yamamoto et al. U.S. Patent No. 4,277,688.

Regarding claim 17, Lusk discloses the claimed invention except that there is no explicit disclosure that the container comprises a rubber outer casing covering the outer wall of the container.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Lusk, inserting the radiation storage container within the protective sleeve of Yamamoto, in the manner suggested in Yamamoto, in order to provide protection to the storage container and to aid in transportation of the storage container.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusk et al. U.S. Patent No. 4,666,659 in view of Schweitzer et al. U.S. Patent No. 4,935,943 in further view of Lehnert et al. U.S. PGPUB No. 2016/0012926.

Regarding claim 18, Lusk discloses the claimed invention except that while Lusk discloses that the walls are formed of stainless steel (“an inner tubular member, or shell, 20, preferably formed of 1" stainless steel plate, and an outer shell 21 preferably formed of 2" stainless steel plate” [col. 4; lines 53-55]), there is no explicit disclosure that the steel is 316L steel.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Lusk using the 316L steel of Lehnert in order to improve long-term corrosion performance of the storage container, thereby allowing the storage container to be utilized for longer term storage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881